Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Intro for single named applicant
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

 The claims 10/11/19 are addressed below as to expedite prosecution, however Applicant has not signed the submission.  The specification filed on 5/31/21 is not entered as it is not a proper substitute specification, see below requirements.  The drawings filed on 10/11/19 are not entered as Applicant has not signed the submission.  

Ratify Previously Unsigned Papers

37 CFR § 1.33(b) is reproduced below for applicant’s convenience:
1.33 Correspondence respecting patent applications, reexamination proceedings, and other proceedings.
(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1)    A patent practitioner of record; 
(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3)    The applicant (§ 1.42 ). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
In the instant case, the current “applicant” is NAME as noted on the filing receipt of DATE.  Therefore, NAME or a registered patent practitioner must sign correspondence respecting this patent application.
It has been noticed that that the following papers were improperly signed because they were signed by X:
DATE – PAPER
DATE – PAPER 
When responding to this Office communication, applicant must furnish a duplicate amendment properly signed or ratify the above papers by submitting a paper properly signed by the applicant that states that
“The signatures on this paper serve to ratify the papers filed on [enter dates of each paper filed with an improper signature] which were inadvertently improperly signed.” 
See the Manual of Patent Examining Procedure (MPEP) § 502.02, 714.01(a) and 37 CFR § 1.4(h). This serves to clarify the record and advance prosecution. 

Substitute Spec Requirements
Note that any time a substitute specification is submitted it must include the following three things:
Marked-up copy of the entire specification, which is a version that shows all changes to the most recent specification of record (here, the one filed DATE) with markings. Additions of text are underlined and deletions of text are shown by strike-through, except double brackets may be used to indicate deletion of [[five]] or [[fewer]] characters;
Clean copy of the entire specification, which is a version that shows all changes to the most recent specification of record without the markings; AND
Signed statement that “the substitute specification includes no new matter.”


Drawings
The drawings are objected to because the drawings submitted on 5/31/19 do not comply with MPEP 1.84 “each sheet must be reasonably free from erasures and must be free from alterations, overwritings, and interlineations.”  Figures 5-6 and 8-10 filed on 5/31/19.  Although the submission on 10/11/19 is not signed (thus not entered), figures 8-9 are still not free from erasures.  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 recite may be of any size, any style, and any thickness, these limitations render the claims indefinite as the metes and bounds of the claims cannot be determined.  
Claim 6 recites “may have” which renders the claim indefinite as it is unclear if the device has this structure or does not.  
Claim 7 recites “wherein when the said single length of enhanced and contoured foam padding with two integral and bilateral breast mound prostheses is not available at any time to be manufactured as one single length of padding then a final product of a single length of enhanced and contoured foam padding with two integral and bilateral breast mound prostheses may be made by attaching two breast mounds of any thickness onto a piece of fabric stabilizer or other material to create the padding present invention.”  This claim is indefinite as it is unclear what the structure is.  It appears Applicant is trying to claim the device comprises two pads to another material.  However the recitation of any thickness renders the claim indefinite as the metes and bounds are not clear.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Wilkenfeld USP 2,435,860.

Regarding claim 1, Wilkenfeld teaches a single length of enhanced and contoured foam padding (claim 3) (figure 1) with two integral and bilateral breast mound prostheses for the mastectomy patient or other person, see figures 1 and 7.  Wilkenfeld teaches two connected breast mound prostheses, thus integrally connected see figure 1.  Applicant has not further explained the structure in the specification.

Regarding claim 2, Wilkenfeld teaches a device according to claim 1, wherein the said single length of enhanced and contoured foam padding with two integral and bilateral breast mound prostheses is lightweight.  Foam (claim 3) is lightweight

Regarding claim 3, Wilkenfeld teaches a device according to claim 1, wherein the said single length of enhanced and contoured foam padding with two integral and bilateral breast mound prostheses may be of any size.  Wilkenfeld teaches the device has a size.  

Regarding claim 4, Wilkenfeld teaches a device according to claim 1, wherein the said single length of enhanced and contoured foam padding with two integral and bilateral breast mound prostheses may be of any style.  Wilkenfeld teaches the device has a style.

Regarding claim 5, Wilkensfeld teaches a device according to claim 1, wherein the said single length of enhanced and contoured foam padding with two integral and bilateral breast mound prostheses may be of any thickness.  Wilkenfeld teaches the device has a thickness.


Claim 7 is rejected under 35 U.S.C. 102a1 as being anticipated by Conway US 2017/0296359.

Regarding claim 7, Conway teaches a device according to claim 1, where in two breast mounds are attached to a fabric (see figure 2)- this is based on the best interpretation of the claim see 112 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkenfeld USP 2,435,860 as applied to claim 1 above, and further in view of Ellington USP 9,370,206.

Regarding claim 6, Wilkenfeld teaches a device according to claim 1, however fails to teach wherein the said single length of enhanced and contoured foam padding with integral and bilateral breast mound prostheses may have the two integral and bilateral breast mound prostheses be of different thicknesses within the one length of padding in order to accommodate a unilateral mastectomy patient or other.  Specifically, Wilkenfeld teaches a double mastectomy device.
	Ellington teaches varying thickness to match the contours, i.e. chest and/or other anatomical features, of the patient (column 7 lines 14-21) and (column 6 lines 30-42) to replicate a partially removed breast or the like.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to alter the thickness of the foam padding to accommodate a unilateral mastectomy patient or the like as taught by Ellington.  


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/14/2021